PER CURIAM.
Upon review of the record on appeal and after due consideration of the briefs and oral argument we are of the opinion that genuine issues of material fact exist with respect to the adequacy of the notice given by defendant to plaintiff so as to preclude summary disposition. Accordingly, the final summary judgment is reversed and the order denying defendant’s motion for relief from judgment is vacated and set aside and the cause remanded for further proceedings consistent herewith.
WALDEN, C. J., MAGER, J., and RUD-NICK, VAUGHN, J., Associate Judge, concur.